Citation Nr: 1211360	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The right foot issue has been recharacterized to better reflect the medical evidence of record.  The psychiatric issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a hearing before a Veterans Law Judge at the RO on his August 2009 VA Form 9, but later in September 2009 withdrew this request.  In correspondence dated June 2011, the Veteran requested a video conference hearing.  He subsequently withdrew this request in August 2011.  The Veteran having withdrawn his hearing requests, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

Since the last supplemental statement of the case (SSOC), additional evidence (a statement from the Veteran) has been received, without a waiver.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the evidence is duplicative of information already in the claims file and is thus found to have been previously considered by the RO.  A remand is not necessary.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran has a right foot disability that preexisted service and was aggravated beyond its natural progression during such service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has pes planus with arthritis of the tibiotalar joint of his right foot that was aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with regard to the issue of entitlement to service connection for a right foot disability, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted-it is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Based on a review of the evidence, the Board finds that service connection for a right foot disability is warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  The Veteran's entrance examination contains an abnormal lower extremity evaluation.  It was noted that he had a malformed right ankle with third degree pes planus.  An orthopedic consultation was initially recommended.  However, X-rays of the right ankle were normal and the Veteran was found to be qualified for service.  On the accompanying medical history report, the Veteran initially checked the "yes" box for foot trouble, but then crossed that out and checked the "no" box.  Thus, his entrance examination clearly documents a right foot disability upon enlistment.  Furthermore, both a VA examiner and the Veteran's treating physician have concluded that the Veteran had a right foot disability that existed prior to service.
Therefore, the remaining question is whether there is clear and unmistakable evidence that the Veteran's pre-existing right foot disability was aggravated beyond its natural progression during service.  

An August 1970 examination noted the presence of second degree pes planus that was not considered disabling.  However, a February 1972 orthopedic consultation request shows that the Veteran complained of pain in his right foot and heel.  It was noted that the Veteran had received a waiver to enter service with third degree pes planus of the right foot, and that he was "now symptomatically worse but not related to specific activity."  The Veteran reported that arch supports were very uncomfortable and that he had not worn them for extended periods of time.  An orthopedic consultation note dated a few days later shows a "[s]everely pronated right foot with a depressed tab-navicular joint ('fallen arch') and "severe valgus of heel (calcaneal valgus)."  There was tenderness at the tab-navicular joint.  X-rays showed severe pes planus, but "no evidence of tarsal [illegible], etc."  The impression was painful pes planus.  A follow-up note dated approximately two weeks later shows that the Veteran reported right foot pain "on and off" for more than one year.  The clinician noted that in 1971 the Veteran had worked as a clerk in an operations office onboard an amphibious ship, a job that required him to spend a long time on his feet.  An April 1973 separation examination contains a normal clinical evaluation of the feet.

The Veteran contends that he was offered surgery on his right foot in February 1972, although it is unclear why this was not done.  See June 2008 notice of disagreement (NOD).  He further contends that he had a triple arthrodesis performed on his right foot in either 1975 or 1976 by Dr. J.S. at Deaconess Hospital.  A July 2009 lay statement from the Veteran's wife corroborates this contention.  She stated that the surgeon expressed surprise that the Veteran was able to walk at all on the right foot.  In May 2008, the RO received a negative reply to a records request from Dr. J.S.  In his June 2008 NOD, the Veteran stated that the records are unavailable because they have been destroyed.

A September 2009 VA treatment record shows that the Veteran reported increasing instability of the right foot during service.  He also reportedly underwent a triple arthrodesis after service.  X-rays showed evidence of the surgery, fusion of the talcocalcaneous joint, and mild metatarsophalangeal (MTP) arthritis.  Physical examination revealed an overly flat right foot, with early dorsiflexion of the second toe.  The clinician noted that the right side of the sole bore the brunt of walking.  The Veteran's right calf/ankle muscles were atrophied as a result of being in a cast for six months after the surgery.  The assessment was late effects of pes planus.

A September 2009 correspondence from Dr. J.R.L. stated that the Veteran had "probable multiple injuries throughout his military service running, marching, hiking, forced marches, etc."  The Veteran had reportedly struggled with right foot pain and discomfort since discharge.  The doctor reviewed the claims file and questioned the accuracy of the August 1970 finding of second degree pes planus.  He noted that the Veteran clearly had third degree pes planus upon entrance.  Physical examination revealed a rigid hind foot consistent with the triple arthrodesis.  There was slight valgus of the heel and forefoot, which the doctor noted are deformities that cannot always be corrected with a triple arthrodesis.  There was significant arthritis in the peripheral joints due to the increased stress to these areas  after the surgery.  X-rays showed a "[v]ery solid triple arthrodesis in acceptable position and alignment" as well as arthritis of the intertarsal joints that are not fused and to a lesser degree the tars metatarsal joints and phalangeal joints.  The diagnosis was posttraumatic arthritis right foot treated by triple arthrodesis after [the Veteran's] discharge.  Dr. J.R.L. opined that the right foot was "[d]efinitely" aggravated by the Veteran's training and his service because otherwise he would not have sought treatment in February 1972.  He further stated that the triple arthrodesis was the appropriate treatment for severe heel and foot pain that was brought on by the Veteran's military service.  

In December 2009, the Veteran underwent a VA foot examination, which was performed by a board certified obstetrics and gynecology physician.  The Veteran reported discomfort in both feet during boot camp.  After the first year of service, he noticed a painful click on the outer side of the right ankle, which he would relieve by inverting his ankle.  During his last year of service, the pain in his right ankle became unbearable.  He was treated, but "nothing was done."  He underwent a triple arthrodesis shortly after discharge.  The Veteran stated that over time the outer edge of the midfoot had become very painful while standing without wearing a shoe.  He did not use orthotics, but used a cane on "long days."  He reported occasional flare-ups of ankle pain that he rated 4/10, which last a few hours.  

Upon physical examination, there was no arch present on the right foot.  The foot had a rocker-like appearance.  There was outward bowing of the right Achilles tendon.  There was essentially no eversion or inversion of the right foot.  Dorsiflexion and plantar flexion were 5 degrees with pain.  There was objective evidence of painful motion, but no edema.  There was tenderness on palpation of the sole.  The Veteran's gait was "waddling with a cane pressing more on the right foot."  There was wear on the outside of the heel of the right shoe.  There was no forefoot or midfoot malalignment.  There was no hallux valgus, and angulation and dorsiflexion at the first MTP joint was normal.  X-rays showed status post triple arthrodesis with pes planus deformity and mild arthrosis of the tibiotalar joint.  The examiner diagnosed severe pes planus with arthritis of the tibiotalar joint of the right foot.  He opined that this condition was less likely than not caused by or worsened by the Veteran's military service, and that it was instead "directly related to the natural progression of his disabilities coupled with the arthrodesis and its inherent risks."  However, in the next sentence he stated that a medical opinion concerning a nexus between any currently diagnosed arthritis and the Veteran's service, in particular the February 1972 complaints of right foot and heel pain, would be speculative.

The RO, recognizing that the December 2009 opinion was inadequate, requested an addendum.  In a May 2011 addendum, the examiner noted that the Veteran's entrance examination included mention of an unspecified ankle fracture, a malformed right ankle, and pes planus of the right foot.  He also stated that the Veteran was treated only once during service for right foot and heel pain.  The examiner opined that the Veteran's right foot third degree pes planus and right ankle and heel condition, status post arthrodesis, was not worsened or aggravated by military service.  He explained that there is "no evidence of record" and "no chronicity of care during service", and that "over a year passed" before the Veteran received further evaluation and treatment.  He further noted that "with an ankle fracture, there is the risk of development of arthritis with advancing age and normal activity." 

Based on this evidentiary posture, the Board finds that the evidence supports a finding that the Veteran's pre-existing right foot disability was aggravated beyond its natural progression during service.  In his September 2009 correspondence, Dr. J.R.L. opined that the Veteran's pre-existing right foot disability was definitely aggravated by his years of active service-as is illustrated by the in-service episodes of treatment for right foot/heel pain.  The Board acknowledges the negative nexus opinion and addendum of the VA examiner.  However, the addendum is somewhat confusing in that the examiner found that there "is no evidence of record" and "no chronicity of care" during the Veteran's service.  As discussed above, the Veteran was seen three times in February 1972 (during service) for right foot and heel pain.  At the time, he stated that he had experienced these symptoms for more than a year.  Furthermore, the examiner's opinion indicates that the Veteran's right foot arthritis is the result of advancing age and normal activity that can develop with an ankle fracture.  There is no indication in the service records that the Veteran fractured his right ankle fracture prior to service.  Rather, it appears that the VA examiner read the entrance examiner's notation of a pre-service knuckle fracture as a right ankle fracture.  In any event, this opinion is based on incorrect facts and has little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board does not find the negative nexus opinion probative.  

To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing right foot disability that was aggravated during service, that doubt will be resolved in the Veteran's favor.  Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a pre-existing right foot disability that was aggravated in service.  The evidence is in favor of the grant of service connection for pes planus with arthritis of the tibiotalar joint of the right foot.  Service connection for this right foot disability is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  
ORDER

Entitlement to service connection for pes planus with arthritis of the tibiotalar joint of the right foot is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issue on appeal.  

The Veteran contends that he has a psychiatric disability due to his service.  Specifically, he asserts that his condition was caused by working long hours while serving in the Gulf of Tonkin.  See May 2008 and February 2009 Statements.  He further contends that his disability is the result of seeing severely injured soldiers coming back from Vietnam while he was being treated for a shoulder injury at Camp Kue Army Hospital in Okinawa, Japan.  

Although the Veteran specified that he is seeking service connection only for depression, anxiety, and insomnia, the Board is obligated to consider service connection for a psychiatric disorder generally, as the Veteran lacks the expertise to properly diagnose and label his current disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of an aviations operation clerk.  He did not receive any decorations or medals denoting participation in combat.  He apparently was stationed on an amphibious ship off the coast of Vietnam in 1971, but this has not been confirmed.  Thus, a remand of this claim is necessary to obtain complete personnel records that address the Veteran's specific duty stations and duties.

STRs establish that the Veteran requested "sleeping pills" in March 1973.  The clinician noted that the Veteran had anxiety because he was "getting short" and that there was no other problem.  [The Board acknowledges the Veteran's contention that he could not sleep because of "vivid dreams" and notes that the phrase "getting short" was the clinician's choice of words.]  The clinician prescribed Benadryl, which the Veteran renewed later that month.  The April 1973 separation examination contains a normal psychiatric evaluation.

Post-service private treatment records dated from 1982 to 2006 show that the Veteran was treated intermittently for anxiety, depression, and trouble sleeping.  He was prescribed Zanax on more than one occasion. 

While VA treatment records establish the presence of a current psychiatric disorder, the exact diagnosis is unclear.  In this regard, the Board notes that a medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With respect to the third factor above, there is a low threshold that requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence of record in the current appeal shows various psychiatric diagnoses and an in-service finding of anxiety, on remand, an appropriate VA examination and medical opinion regarding any nexus to service should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories. 

2. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder that he may have.  The claims folder, to include a copy of this remand, must be reviewed in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All necessary testing should be conducted.  

All pertinent pathology should be annotated in the examination report.  The examiner must identify all current psychiatric disorders and must opine as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any such disorder(s) either had its onset during the Veteran's active service or is otherwise etiologically related to such service.  In answering this question, the examiner should address the March 1973 STRs (which reflect the Veteran's request for sleeping pills due to anxiety) as well as his competent reports of psychiatric symptoms.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Then, readjudicate the remaining claim on appeal-entitlement to service connection for a psychiatric disorder.  If the benefit sought remains denied, issue an SSOC  and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


